NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0563-17T3


961 RANDOLPH ASSOCIATES,
LLC and COMMERCIAL
INDUSTRIAL ACOUSTICS, INC.,

       Plaintiffs-Respondents,

v.

RANDOLPH BUSINESS CAMPUS
CONDOMINIUM ASSOCIATION,

       Defendant,

and

DOMENICK CASERTA, JOSEPHINE
CASERTA, GGB ENTERPRISES, LLC,
and THE HIPPIE SHOP, LLC,

       Defendants/Third-Party
       Plaintiffs-Appellants,

v.

DOMINIC R. CERRATO,

     Third-Party Defendant-Respondent.
____________________________________
            Submitted September 13, 2018 – Decided November 7, 2018

            Before Judges Whipple and DeAlmeida.

            On appeal from Superior Court of New Jersey, Law
            Division, Morris County, Docket No. L-0509-15.

            McHugh & Brancato, LLP, attorneys for appellants
            (Mark J. Brancato, on the briefs).

            O'Brien & Thornton, LLC, attorneys for respondents
            (Merrill M. O'Brien, on the brief).

PER CURIAM

      We have been advised prior to argument that this matter has been amicably

adjusted, and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-0563-17T3
                                      2